Title: From George Washington to Major General Thomas Mifflin, 31 May 1777
From: Washington, George
To: Mifflin, Thomas



Dear Sir
Middle Brook Camp 31st May 1777.

I am favoured with yours of the 27th giving me an account of the Tents that have been delivered out. By this it appears that 2306 have come on to the Army at this post, exclusive of Princeton, which are so many more than are necessary for the Troops here, that I shall cause an exact scrutiny to be made, and see what Regiments have drawn more than their Share.
I have this day transmitted to Congress a full account of our late intelligence of the movements and apparent intentions of the Enemy. As some of their Ships are put out to Sea, we must soon know whether Philadelphia is the object. And as a few days must determine that, I think you had better stay where you are for the present. If any material alterations happen I will let you know, that you may join the Army, if your presence should be absolutely necessary. I have not yet seen Major Lutterloh, who got a fall from his Carriage upon the journey; but I dare say his expectations in point of rank will be higher than any I have it in my power to confer, was there a vacancy. And barely to hold

a Commission, without an Opportunity of acting, must be irksome to a man of feeling and Spirit. I am D. Sir, &ca

G. Washington

